Citation Nr: 1607125	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for the service-connected left (minor) wrist tendonitis with carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993.  She subsequently served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs VA Regional Office (RO), which granted an increased rating of 20 percent for the Veteran's left wrist disability, effective December 19, 2005.  

A 100 percent rating was assigned effective from July 9, 2007 to September 30, 2007 for convalescence following left carpal tunnel surgery.  As this is the maximum evaluation assignable, this period is not for consideration.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference from the RO in December 2013.

The Board remanded the claim in November 2010 and November 2014 for further development and consideration.  The November 2014 Board decision also granted an earlier effective date of November 3, 2005 for the Veteran's disability. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 



FINDINGS OF FACT

1.  The left arm is the Veteran's minor extremity. 

2.  The Veteran's left wrist tendonitis with CTS has more closely approximated moderate incomplete paralysis due to symptoms of pain and paresthesias.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left wrist tendonitis with CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 5019, 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by letter dated in December 2007. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, lay statements, and hearing testimony.  

The Veteran was afforded a hearing before the undersigned VLJ in December 2013, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to her symptomatology, functional impairment, and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board remanded the claim in November 2014 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the November 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify   the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is shown to be right-handed, so the criteria for the minor extremity apply.  Tendonitis is rated based upon limitation of motion of the affected part 38 CF R § 4 71a, Diagnostic Code 5019.  In turn, limitation of motion of the wrist is rated under the criteria of 38 CF R § 4 71a, Diagnostic Code 5215 with a maximum rating of 10 percent assigned for limitation of motion of the major dominant or minor nondominant extremity, for dorsiflexion limited to 10 degrees or palmar flexion limited in line with forearm.  

Carpal tunnel syndrome (CTS) is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  CTS is rated under the criteria of 38 C F R § 4 124a, Diagnostic Code 8515, paralysis of the median nerve, which distinguishes between the major and minor extremities.  

Under Diagnostic Code 8515 as pertains to the minor extremity, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve.  A rating of 20 percent is assigned for moderate incomplete paralysis, and a rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis of the median nerve the hand is inclined to the  ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make  a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a high degree of lost or impaired function substantially less than the type pictured for "complete paralysis" given with the nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.  38 C.F.R. § 4.124a.


Following a review of the record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left wrist tendonitis with CTS, as      the evidence more nearly approximates moderate incomplete paralysis of the left (minor) median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran presented to the VA primary care clinic dated in November 2005, complaining of pain and numbness in the bilateral hands and wrists.  She also complained of new weakness in both hands, left worse than right, and stated that  the pain, numbness, and tingling kept her awake at night.  Examination was positive for Tinel's sign, but grip strength and grip flexion/extension were normal.  The clinician's impression was CTS.  

A VA electromyogram (EMG) consult result dated in December 2005, states        the Veteran had been treated in the past for bilateral wrist tendonitis, but current nerve conduction studies (NCS) showed mild sensory mononeuropathy of both wrists, right worse than left, there was no NCS evidence of median motor nerve involvement.  

A VA examination was conducted in April 2006.  She complained of chronic left wrist pain which average about 8/10 every day.  The numbness has continued in all fingers of the left hand since the in-service injury in 1990.  Occasionally the left wrist gets numb.  The pains are sharp with bending and lifting.  There was increased pain when she is trying to sleep.  She wore bilateral wrist splints most of the time which do help some.  Her wrist condition interfered with her daily activities especially with lifting and doing repetitive motions.  

Examination of the left wrist showed no deformities, swelling, or palpable tenderness.  She had wrist dorsiflexion of 0 to 65 degrees without pain, 0 to 75 degrees of palmar flexion without pain, 0 to 40 degrees of ulnar deviation without pain, and 0 to 20 degrees of radial deviation without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There is no other additional limitation with repetitive use and no additional limitation during flare-up other than what is mentioned above.  She had good sensation of the left forearm, hand, and fingers.  Deep tendon reflexes were 1+ and equal in the bilateral upper extremities.  There were no muscle spasm and no muscle atrophy present.  The diagnosis was tendonitis of the left wrist with CTS by recent sensory studies.   

The Veteran underwent left CT surgery in July 2007.  

A VA examination was conducted in December 2007.  Examination of the left wrist showed volar flexion of 0 to 10 degrees with pain throughout, dorsiflexion 0 to 10 degrees with pain throughout, and ulnar and radial deviation of 0 to 5 degrees with pain throughout.  She had a positive Tinel's and a positive Phalen's at 5 seconds.  The only additional limitation following repetitive use was increased pain.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on her joint function.  The diagnosis was left carpal tunnel syndrome after a carpal tunnel release 5 months ago. 

Left wrist radiographs, including a carpal tunnel view were performed in July 2009.  Comparison was made to prior left hand radiographs from November 2007 and left wrist radiographs from July 2004.  No evidence of fracture or dislocation was identified.  The density of the bones was unremarkable.  The soft tissues were unremarkable.  No radiopaque foreign bodies or soft tissue gas was appreciated.  The carpal tunnel view was unremarkable.

An October 2009 EMG was normal with no electrodiagnostic evidence of bilateral median or ulnar mononeuropathies.

A VA examination was conducted in May 2011.  Examination found normal grip strength bilaterally.  Deep tendon reflexes in the upper extremities were normal.  There was no evidence of bilateral, medial, or ulnar mononeuropathy on EMG.  The diagnosis was CTS, presently stable in a wrist splint.  The examiner stated that the Veteran's left wrist condition was stable, and did not prevent her from continuing her employment.  She might not be able to work in her usual job as a surgical technician, but she may be able to do a desk job with involvement of her right   hand and she is right handed.  The examiner stated that the Veteran's C-file was reviewed in detail. 

A VA EMG conducted in July 2012 showed a normal study without electro-diagnostic evidence of radiculopathy, mononeuropathy, or polyneuropathy in the upper extremities.  The report also shows no electrodiagnostic evidence of CTS.  

A VA general medical examination was conducted in August 2012.  The Veteran complained of numbness affecting all digits of her left hand over the past year, worse over the past 8 months.  The examiner noted that an X-ray of the left wrist and a 2012 EMG of the left wrist were normal.  

A VA examination was conducted in June 2015.  She complained of chronic pain in the volar aspect of the left wrist, which radiates to ulnar aspect of the distal forearm.  Pain is increased with repetitious activity.  She does not currently work outside    the home.  She had CT surgery on the left wrist in 2007, without improvement.  Currently she has paresthesias of the 3-5 fingers of the left hand, with intermittent paresthesias of the 1-2 fingers of the same hand.  

Left palmar flexion was 0 to 70 degrees, dorsiflexion was 0 to 65 degrees, ulnar deviation was 0 to 35 degrees, and radial deviation was 0 to 15 degrees.  The examiner stated that the range of motion itself did not contribute to a functional loss; however, the pain noted on examination caused functional loss.  There was no additional loss of function after repetitive use.  Left wrist muscle strength was 5/5, left hand grip and pinch strength was 4/5, and there was no atrophy.  The examiner stated that the Veteran's left wrist condition did not impact her employment.

The examiner also noted that the CT surgery scar was on the volar aspect of the left wrist, and measured 1.5 centimeters by 0.1 centimeters.  It was not painful or unstable; it did not have a total area equal to or greater than 39 square centimeters (6 square inches); and it did not produce frequent loss of covering of the skin over the scar.
  
The Board acknowledges the Veteran's subjective reports of occupational and domestic limitations, but there is no basis for a finding that her left hand disability approximated severe incomplete paralysis.  All objective diagnostic tests and examination reports from this period do not indicate any loss of muscle function, muscle atrophy, trophic disturbances, or episodes of complete paralysis.  The Board specifically notes the Veteran's complaints of pain and paresthesia; however, EMGs conducted in December 2005, October 2009, and July 2012 noted normal median motor nerve function.  There was no indication that the effects of the median nerve impairment were more than moderate.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her left wrist tendonitis with CTS.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent at any point during the appeal period.

The Board has also considered whether a separate rating for the surgical scar is warranted.  However, the June 2105 VA examiner noted the scar was not painful or unstable, and the scar did not exceed a combined area of 39 square centimeters.  Accordingly, a separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Veteran's left wrist tendonitis with CTS is manifested by pain, decreased sensation, and paresthesias, and the Veteran has reported some functional impairment.  The criteria pertaining to tendonitis and nerve impairment allow for broad discretion in reviewing factors affecting functioning of the hand and wrist, and higher disability ratings exist, which contemplate a greater level of disability than that shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Veteran is already in receipt of a total disability rating      based on individual unemployability due to service-connected disability.  The record does not reflect that she is unemployable solely as a result of her left wrist/CTS disability.  Indeed, the 2011 examiner indicated that her disability would not prevent a desk job and the 2015 VA examiner stated that the Veteran's left wrist condition did not impact her employment.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is warranted.

In conclusion, for these reasons, the preponderance of the evidence is against       the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Entitlement to an increased rating for left wrist tendonitis with CTS is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


